Exhibit 10.1

 

EMPLOYMENT AGREEMENT

made as of this 17th day of October, 2018.

B E T W E E N:

PARAMOUNT GOLD NEVADA CORP.,

a Corporation formed under the laws of

the State of Nevada, USA

(the "Corporation")

 

OF THE FIRST PART

John Seaberg

of the City of Littleton, Colorado,

(the "Employee")

 

OF THE SECOND PART

(hereinafter collectively referred to as the "Parties")

 

THIS AGREEMENT WITNESSETH that in consideration of the mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereto mutually
covenant and agree as follows:

1.

TERM

1.1

The term of this Agreement shall commence on October 17, 2018 and shall be for
an indefinite period subject to Section 5 hereof. The obligations of the
Corporation shall survive the expiration or termination of this Agreement.

2.

duties and responsibilities

2.1

The Corporation hereby agrees to employ the Employee in the position of
Executive Chairman.  The Employee’s base location will be in Denver, Colorado,
provided, however, that for business purposes the Employee will be required to
travel within the United States and such other locations as may be required by
the Corporation to perform the Employee’s duties.

2.2

The Employee:

 

(a)

shall devote substantially all of his time and attention during normal business
hours to the business and affairs of the Corporation;

 

(b)

may, with the written consent of the board of directors of the Corporation (the
“Board of Directors”), which consent may be withheld in the Board of Director’s
sole and absolute discretion, sit on the boards of directors of other companies;

--------------------------------------------------------------------------------

2

 

(c)

shall perform those duties that may reasonably be assigned to the Employee
diligently and faithfully to the best of the Employee's abilities and in the
best interests of the Corporation; and

 

(d)

shall use his best efforts to promote the interests and goodwill of the
Corporation.

2.3

The Employee shall report directly to the Board of Directors.

3.

compensation

3.1

The remuneration of the Employee shall be paid as follows:

 

(a)

The monthly fees payable to the Employee for his services hereunder shall be
Sixteen Thousand Six Hundred and Sixty Six ($16,666 USD) per month being Two
Hundred Thousand Dollars ($200,000 USD) per year, exclusive of bonuses, benefits
and other compensation and subject to annual review and increase as determined
by the Employee and the Corporation acting reasonably.

 

(b)

The Corporation shall provide the Employee with employee benefits comparable to
those provided by the Corporation from time to time to other senior Employees of
the Corporation and shall permit the Employee to participate in any stock option
plan, stock purchase plan, retirement plan or similar plan offered by the
Corporation from time to time to its senior Employees in the manner and to the
extent authorized by the Board of Directors.

3.2

The Employee shall be entitled to four (4) weeks paid vacation per year at a
time determined by the Employee but shall take into account the need for the
timely performance of the Employee's responsibilities.  

3.3

The Employee shall be granted performance bonuses and stock options on a
periodic basis at the discretion of the Board of Directors.

4.

reimbursement for expenses

4.1

The Employee shall be reimbursed by the Corporation for all business expenses
actually and properly incurred by him in connection with his duties under this
Agreement

5.

termination

5.1

For the purpose of this section, the following terms shall have the following
meanings, respectively:

 

(a)

"Control Change" shall mean the occurrence, at any date hereafter of any of the
following events:

 

(i)

the actual acquisition or continuing ownership of, securities ("Convertible
Securities") convertible into, exchangeable for or representing the right to
acquire shares of the Corporation as a result of which a person, group of

--------------------------------------------------------------------------------

3

 

persons or persons acting jointly or in concert, or persons associated or
affiliated within the meaning of the Securities Act of 1933 and the regulations
promulgated thereunder with any such person, group of persons or any of such
persons acting jointly or in concert (collectively, "Acquirors"), may or do
beneficially own shares of the Corporation and/or Convertible Securities such
that, assuming only the conversion, exchange or exercise of Convertible
Securities beneficially owned by the Acquirors, the Acquirors would beneficially
own shares that would entitle the holders thereof to cast more than fifty
percent (50%) of the votes attaching to all shares in the capital of the
Corporation that may be cast to elect directors of the Corporation; or

 

(ii)

a majority of the members of the Board of Directors are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board of Directors before the date of appointment or
election; or

 

(iii)

the sale of all or substantially all of the assets of the Corporation.

 

(b)

"Disability" shall mean the Employee's failure to substantially perform his
duties on a full-time basis for a period of six (6) months out of any 12-month
period, where such inability is a result of physical or mental illness.

 

(c)

"Good Reason" shall include, without limitation, the occurrence of any of the
following (except in connection with the termination of the employment of the
Employee for Just Cause or Disability):

 

(i)

a material change (other than those that are clearly consistent with a
promotion) in the Employee's position or duties (including any position or
duties as a director of the Corporation), responsibilities, title or office,
which includes any removal of the Employee from or any failure to re-elect or
reappoint the Employee to any such positions or offices (or a comparable one in
place thereof);

 

(ii)

a reduction by the Corporation of the Employee's salary, a material reduction by
the Corporation of the Employee’s benefits or any other form of remuneration, or
any material change in the basis upon which the Employee's salary, benefits or
any other form of remuneration payable by the Corporation is determined; or

 

(iii)

any material breach by the Corporation of any provision of this Agreement that:
(A) continues for at least thirty (30) days after the Employee has provided
written notice of such material breach to the Corporation; and (b) remains
uncured at the time the Employee terminates his employment for Good Reason; or

--------------------------------------------------------------------------------

4

 

(iv)

the failure by the Corporation to obtain an assumption (whether contractual or
by operation of law) of its obligations hereunder by any successor to the
Corporation, including a successor to a material portion of its business.

 

(d)

"Just Cause" shall mean:

 

(i)

the continued failure by the Employee to substantially perform his duties
according to the terms of his employment (other than those: (1) that follow a
change (other than those clearly consistent with a promotion) in his position or
duties; or (2) resulting from the Employee's Disability) after the Corporation
has given the Employee reasonable notice of such failure and a reasonable
opportunity to correct it;

 

(ii)

the engaging by the Employee in any act that is materially injurious to the
Corporation, momentarily or otherwise; or

 

(iii)

the engaging by the Employee in any criminal acts of dishonesty resulting or
intended to result directly or indirectly in personal gain of the Employee at
the Corporation's expense.

5.2

The Corporation shall have the following obligations in the event that the
Employee's employment is terminated:

 

(a)

Death.  If the Employee's employment is terminated by reason of the Employee's
death, the Employee's family shall be entitled to receive an amount equal to two
(2) times the annual salary in effect on the date of death plus two (2) times
the average annual bonus paid to the Employee in the previous two (2) years.

 

(b)

Disability.  Unless otherwise determined by the Board of Directors, the
employment of the Employee shall automatically terminate in the event that the
Company terminates the Employee’s employment with the Corporation by reason of
the Employee’s Disability.  If the Employee's employment is terminated by reason
of Disability, the Employee and/or the Employee's family shall be entitled
thereafter to receive an amount equal to two (2) times the annual salary in
effect on the date of such termination for Disability plus two (2) times the
average annual bonus paid to the Employee in the previous two (2) years.

 

(c)

Termination by the Corporation for Just Cause and Termination by the Employee
Other Than for Good Reason.  If the Employee's employment is terminated by the
Corporation for Just Cause, or is terminated by the Employee other than for Good
Reason, the Corporation shall pay to the Employee, if not theretofore paid, the
fraction of the annual salary earned by or payable to the Employee by the
Corporation during the then current fiscal year of the Corporation for the
period to and including the date of termination, and the Corporation shall have
no further obligations to the Employee under this Agreement.

 

(d)

Termination by the Corporation Other Than for Just Cause, Disability or Death
and Termination by the Employee for Good Reason.  If the Employee's employment

--------------------------------------------------------------------------------

5

 

is terminated by the Corporation other than for Just Cause, Disability or death
or is terminated by the Employee for Good Reason the Corporation shall pay, on
the date of termination, to or to the order of the Employee by certified cheque
the aggregate of the following amounts:

 

(i)

if not theretofore paid, the Employee's annual compensation for the then current
fiscal year of the Corporation for the period to and including the date of
termination;

 

(ii)

an amount equal to one (1) times the annual salary in effect on the date of
termination plus one (1) times the average annual bonus paid to the Employee in
the previous two (2) years; and

 

(iii)

an amount equal to all outstanding and accrued vacation pay to the date of
termination.

 

(e)

Control Change.  Notwithstanding subsections 5.2(d) above, if within twelve
months after a Control Change the Employee’s employment is terminated by the
Corporation (other than for Just Cause) or by the Employee for Good Reason, the
Corporation shall pay, on the date of termination, to or to the order of the
Employee by certified check the aggregate of the following amounts:

 

(i)

if not therefore paid, the Employee’s annual compensation for the current fiscal
year of the Corporation for the period to and including the date of termination;

 

(ii)

an amount equal to one (1) times the annual salary in effect on the date of
termination plus one (1) times the average annual bonus paid to the Employee in
the previous two (2) years; and

 

(iii)

an amount equal to all outstanding and accrued vacation pay to the date of
termination.”

 

(f)

Control Change Bonus.  Notwithstanding any provisions of this Agreement to the
contrary, the Corporation may, immediately prior to the Control Change, pay an
additional discretionary bonus, which may be any amount and shall be determined
by the Board of Directors in their sole and absolute discretion.  The bonus will
be determined solely by the Board of Directors and the Board of Directors will
take into consideration such matters as the Board of Directors determines
appropriate including, without limitation, (A) whether the Control Change
occurred during the first two (2) years of this Agreement (and, as a result,
whether the Corporation is paying the Employee a Control Change bonus under
Section 5.2(e) that is calculated based upon bonuses for a full two (2) year
period); and (B) the premium received by shareholders on the Control Change but
excluding the compensation referred to at subsection 5.2(e)(ii) above.

 

(g)

No Duplication of Benefits.  Employee understands that the Corporation shall be
obligated to make payments under only one of Section 5.2(a), Section 5.2(b),

--------------------------------------------------------------------------------

6

 

Section 5.2(d), and Section 5.2(e) without duplication, such that, if the
Corporation becomes obligated to make payments under one of Section 5.2(a),
Section 5.2(b), Section 5.2(d), and Section 5.2(e), the Employee shall receive
benefits under only one of such sections.  In addition, in the event that
multiple events have occurred that would trigger the Corporation’s obligation to
make payments under Section 5.2(a), Section 5.2(b), Section 5.2(d), and Section
5.2(e), the Corporation shall make payments based upon the occurrence of the
first such trigger event.

5.3

The benefits payable under this Article 5 shall not be reduced in any respect in
the event that the Employee shall secure or shall not reasonably pursue
alternative employment following the termination of the Employee's employment.
All payments to the Employee shall be made without set off.

6.

confidential information

6.1

The Employee acknowledges that he is employed in a position of trust and in the
course of carrying out, performing and fulfilling his duties under this
Agreement he will have access to and will be entrusted with confidential
information concerning the business of the Corporation ("Confidential
Information").

6.2

The Employee acknowledges and agrees that the right of the Corporation to
maintain such Confidential Information as confidential constitutes a proprietary
right that the Corporation is entitled to protect.

6.3

All letters, notes, data, photographs, sketches, drawings, lists of customers,
or users, publications, manuals, books, tools, instruments, equipment, supplies,
keys and any other property pertaining to the business of the Corporation, its
operations and processes are, and shall remain, the sole and exclusive property
of the Corporation.  The Employee agrees that he shall promptly surrender to the
Corporation all such property that may be under his control or in his possession
if requested at any time during the term hereof or upon termination of his
Agreement for any reason whatsoever.

6.4

Nothing in this Agreement shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Employee
shall promptly provide written notice of any such order to an authorized officer
of the Employer or a members of the Board of Directors. Nothing in this
Agreement prohibits or restricts the Employee (or Employee's attorney) from
initiating communications directly with, responding to an inquiry from, or
providing testimony before the Securities and Exchange Commission (“SEC”), the
Financial Industry Regulatory Authority (“FINRA”), any other self-regulatory
organization, or any other federal or state regulatory authority regarding a
possible securities law violation.

6.5

Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 ("DTSA"). Notwithstanding any other provision
of this Agreement:

--------------------------------------------------------------------------------

7

 

(a)

The Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

 

(i)

is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

(ii)

is made in a complaint or other document filed under seal in a lawsuit or other
proceeding.

 

(b)

If the Employee files a lawsuit for retaliation by the Corporation for reporting
a suspected violation of law, the Employee may disclose the Corporation’s trade
secrets to the Employee’s attorney and use the trade secret information in the
court proceeding if the Employee:

 

(i)

files any document containing trade secrets under seal; and

 

(ii)

does not disclose trade secrets, except pursuant to court order.

6.6

The Employee understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Employee first having access to such Confidential
Information (whether before or after he begins employment by the Corporation)
and shall continue during and after his employment by the Corporation until such
time as such Confidential Information has become public knowledge other than as
a result of the Employee’s breach of this Agreement or breach by those acting in
concert with the Employee or on the Employee’s behalf.

7.

general

7.1

The Employee shall not be prohibited in any manner whatsoever from obtaining
employment with or otherwise forming or participating in a business competitive
to the business of the Corporation after termination or expiration of his
employment.

7.2

The Employee agrees that after termination of his employment by him, he will
tender his resignation from any position he may hold as an officer or director
of the Corporation or any of its affiliated or associated companies.  Doing so
will not reduce the obligations of the Corporation described herein where the
Employee terminates his employment for Good Reason.

7.3

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be properly given if delivered by hand or mailed by prepaid
registered mail addressed as follows:

 

(a)

in the case of the Corporation, to:

665 Anderson Street

Winnemucca, Nevada

--------------------------------------------------------------------------------

8

89445

 

 

(b)

in the case of the Employee, to:

5683 W. Hoover Ave.

Littleton, Colorado

80123

 

the last address of the Employee in the records of the Corporation or to such
other address as the parties may from time to time specify by notice given in
accordance herewith.  Any notice so given shall be conclusively deemed to have
been given or made on the day of delivery, if delivered, or if mailed by
registered mail, upon the date shown on the postal return receipt as the date
upon which the envelope containing such notice was actually received by the
addressee.

7.4

The Employee hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this Agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this Agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defence to the
enforcement of his obligations under this Agreement.

7.5

Nothing herein derogates from any rights the Employee may have under applicable
law, except as set out in this section.  The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Employee
are in full satisfaction of all rights of the Employee under Nevada State Law or
any successor legislation from time to time and any rights or entitlements the
Employee may have as against the Corporation as a result of the termination of
his employment.

7.6

If any provision of this Agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions, or part
thereof, of this Agreement and such remaining provisions, or part thereof, shall
remain enforceable and binding.

7.7

The Employee may not assign, pledge or encumber the Employee's interest in this
Agreement nor assign any of the rights or duties of the Employee under this
Agreement without the prior written consent of the Corporation.

7.8

This Agreement shall be binding on and endure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Employee.  

7.9

Neither party may waive or shall be deemed to have waived any right it has under
this Agreement (including under this section) except to the extent that such
waiver is in writing.

--------------------------------------------------------------------------------

9

7.10

This Agreement and the rights and obligations of the parties hereunder shall be
construed and governed in accordance with the laws of the State of Nevada.

7.11

This Agreement contains the entire understanding and agreement between the
parties hereto with respect to the employment of the Employee and the subject
matter hereof and any and all previous agreements and representations, written
or oral, express or implied, between the parties hereto or on their behalf,
relating to the employment of the Employee by the Corporation and the subject
matter hereof, are hereby terminated and cancelled and each of the parties
hereto hereby releases and forever discharges the other of and from all manner
of actions, causes of action, claims and demands whatsoever under or in respect
of any such prior agreements and representations.  Except as provided herein, no
amendment or variation of any of the provisions of this Agreement shall be valid
unless made in writing and signed by each of the parties hereto.

7.12

This Agreement may be executed and delivered by the parties in one or more
counterparts, each of which when so executed and delivered will be an original
and each of which may be delivered by facsimile or functionally equivalent
electronic means, and those counterparts will together constitute one and the
same instrument.




--------------------------------------------------------------------------------

10

IN WITNESS WHEREOF the parties hereto as of the date first above written have
executed this Agreement.

 

 

PARAMOUNT GOLD NEVADA CORP.

Per:

/s/ Glen Van Treek

Name:  Glen Van Treek

Title:    CEO, President and Director

Per:

 

/s/ Rudi Fronk

Name:  Rudi Fronk

Title:  Director and Chair of the Compensation Committee

 

 

SIGNED, SEALED & DELIVERED
In the presence of:

 

 

Kristina Miller-Seaberg

 

/s/ John Seaberg

Witness

 

John Seaberg

 